On consideration whereof, it is ordered and adjudged by this court, that the judgment of the said Circuit Court be, and the same is hereby reversed for the reason that on view of the conversation appearing in the record as to the employment being for a year or by the year, the question is whether the employment was for a year or not should have been submitted to the jury under proper instructions from the court. And proceeding to render such judgment as the Circuit Court should have rendered, it is ordered and adjudged that the judgment of the court of common *657pleas be, and the same is rendered and a new trial granted, and this cause is remanded to the court of common pleas of Hamilton county for a new trial and such further proceedings as are authorized by law. It is further ordered and adjudged that the plaintiff in error recover from the defendant in error his costs in this court and in the circuit court.

Judgment reversed.